Citation Nr: 0622765	
Decision Date: 07/31/06    Archive Date: 08/10/06	

DOCKET NO.  00-22 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis. 

2.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that denied the benefits sought on appeal.  The 
veteran, who had active service from July 1971 to July 1975, 
appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  In November 
2003, the Board returned the case to the RO for additional 
development, and the case was subsequently returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  Hepatitis was not manifested during service and the 
veteran's currently diagnosed hepatitis was not incurred in 
the line of duty.  

2.  The veteran's PTSD is not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  


CONCLUSION OF LAW

1.  Hepatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.102, 3.159, 3.301, 3.303, 
3.304 (2005).  

2.  The criteria for an initial evaluation in excess of 
50 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in December 1999 and May 2004.  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted or the effective date 
should an increased evaluation be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's decisions, the veteran is not prejudiced by 
the failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

Service Connection for Hepatitis

The veteran contends that he has hepatitis B and C that is 
related to service.  The veteran reports while stationed in 
Georgia he was seen for flu-like symptoms that he believes 
were manifestations of hepatitis.  Also, at a hearing before 
the RO in May 2000 the veteran intimated that he came in 
contact with blood during service and in a statement 
accompanying his November 2000 substantive appeal, the 
veteran stated that he felt his hepatitis was directly 
connected to his PTSD.

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  An 
injury or disease incurred during active military, naval or 
air service will be deemed to have been incurred in the line 
of duty and not the result of the veteran's own willful 
misconduct unless such injury or disease was a result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301(a).  
Furthermore, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

The Board's review of the evidence discloses that the 
veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of hepatitis during 
service.  Medical records clearly show that the veteran's 
hepatitis was diagnosed many years following the veteran's 
separation from service.  For example, a November 2004 VA 
examination, which included a review of the veteran's claims 
file indicated that the veteran's diagnosis of hepatitis was 
made 8 or 9 years prior to the date of the 2004 VA 
examination.  

While the veteran has contended that he experienced flu-like 
symptoms during service which were essentially manifestations 
of the later diagnosed hepatitis, as a lay person, without 
the benefit of medical training, the veteran is not competent 
to offer an opinion that requires specialized training, such 
as the diagnosis of a disorder or offer an opinion as to the 
etiology of a medical disorder such as hepatitis.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, a 
favorable determination of the veteran's claim requires 
medical evidence demonstrating a nexus or relationship 
between hepatitis B or C and service.  

There is an opinion from a health care practitioner, 
specifically a RNP [Registered Nurse Practitioner] that is 
supportive of the veteran's claim.  In a July 2001 record it 
was indicated that the veteran's hepatitis C was probably 
acquired while he was in the service.  Since that evidence 
was not considered by the RO, one of the reasons the Board 
returned the case in November 2003 was for the RO to consider 
that evidence and to afford the veteran an additional VA 
examination.  However, while the RO did consider that 
evidence, following a November 2004 VA examination the 
examiner offered no opinion as to the etiology of the 
veteran's hepatitis B or C.  The examiner did, in reviewing 
the veteran's claims file, note that the veteran had provided 
a history that while in service he had exposure to 
intravenous drug use and unprotected sex, but that he did not 
have any history of blood transfusions.  

In order to resolve the question as to the etiology of the 
veteran's hepatitis B and C, the Board referred the case to 
the Veterans Health Administration (VHA) for an expert 
medical opinion.  That opinion was provided to the Board in 
March 2006, and in that opinion the reviewing VA physician 
indicated that the veteran did not have laboratory evidence 
of chronic hepatitis B, but did have laboratory evidence 
consistent with chronic hepatitis C.  The physician then 
reviewed the risk factors associated with chronic hepatitis C 
and noted that the veteran had denied blood transfusion, 
health care employment or combat exposure to blood or bloody 
fluids.  Nevertheless, the physician concluded that hepatitis 
was more likely than not due to infection that was incurred 
in service.  This conclusion was based on the veteran's 
history of drug use during service.  The physician noted that 
in an interview dated in November 2004 the veteran reported 
intravenous drug use and unprotected sex while on active 
duty.  Thus the physician concluded that the most likely mode 
of transmission of the infecting viral agent of hepatitis C 
was intravenous drug use.  The examiner explained that in 
individuals with intravenous drug use the presence of 
hepatitis C infection was 79 percent and that injecting drug 
use accounted for 60 percent of hepatitis C transmission in 
the United States.  The physician also noted that in a study 
of US veterans with hepatitis C the risk factors were studied 
and 81 percent were attributed to a history of intravenous 
drug use.  

Based on this record, the Board finds that the veteran is not 
shown by competent medical evidence to have hepatitis B, but 
does have hepatitis C.  The record also demonstrates that 
this infection was most likely incurred during service and is 
not in any way related to the veteran's service connected 
PTSD.  However, since this infection was the result of the 
abuse of drugs, it is not considered to have been incurred in 
the line of duty, and therefore, service connection for 
hepatitis C is not warranted.  VA laws and regulations 
provide that for a disability to be service connected it must 
be incurred in the line of duty, and a disability is not 
incurred in the line of duty if it was a result of abuse of 
drugs.  As the VA General Counsel held in an opinion dated in 
November 1996, Congress enacted a law applicable to all 
claims filed after October 31, 1990, that precludes an injury 
or disease that is a result of a person's own abuse of 
alcohol or drugs from being considered incurred in the line 
of duty and, consequently, precludes resulting disability 
from being considered service connected.  See VAOPGCPREC 11-
96 (Nov. 15, 1996).  Consequently, the Board concludes that 
service connection for hepatitis is not warranted since it 
was not incurred in the line of duty.  

Evaluation of PTSD

The veteran essentially contends that the current evaluation 
assigned for his PTSD does not accurately reflect the 
severity of his disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, at the time of an initial rating separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

By way of background, a rating decision dated in March 2000 
initially denied service connection for PTSD, but a rating 
decision dated in October 2000 granted service connection for 
PTSD and assigned a 30 percent evaluation under Diagnostic 
Code 9411 from August 30, 1999.  The veteran expressed 
disagreement with that evaluation, and following review of 
additional evidence, including the report of an additional VA 
examination, an April 2005 rating decision increased the 
evaluation for the veteran's PTSD from 30 percent to 
50 percent from August 30, 1999.  

Under Diagnostic Code 9411 the currently assigned 50 percent 
evaluation contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  The 
next higher 70 percent evaluation is for assignment with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The evidence for consideration consists of VA medical 
records, including the reports of VA examinations.  However, 
after review the evidence the Board finds that the veteran 
does not more nearly meet the criteria for a 70 percent 
evaluation.  

At the time of the August 2000 VA examination the veteran 
reported that he experienced anxiety and bouts of depression 
and that he experienced nightmares 1 to 2 times a week.  It 
was noted that the veteran was working as a security guard 
and that he had difficulty with his superiors and with 
students.  On mental status examination the veteran was 
casually groomed and made little eye contact during the 
examination.  He was fully cooperative and gave the examiner 
no reason to doubt the information provided.  During the 
examination the veteran appeared somewhat anxious and was 
rather dysphoric.  His speech was within normal limits with 
regard to rate and rhythm.  The predominant moods were one of 
anxiety and depression and the veteran's affect was 
appropriate to content.  The veteran's thought processes and 
associations were logical and tight and there was no 
loosening of associations noted nor was there any confusion.  
There was no gross impairment in memory and the veteran was 
oriented in all spheres.  His insight and judgment were noted 
to be adequate.  The veteran reported some suicidal ideation 
by history and he also reported some homicidal ideation, but 
denied any intent.  Following the examination the diagnosis 
was of chronic PTSD.  

The veteran was provided an additional VA examination in 
November 2004 by the same examiner who examined the veteran 
in August 2000.  That examination report contains similar 
complaints and clinical findings as was reported at the time 
of the August 2000 VA examination.  Following the November 
2004 VA examination the examiner indicated that he did not 
see any evidence suggesting that there would be any 
significant improvement in the veteran's functioning over the 
next 6 to 12 months.  He noted that the veteran was receiving 
treatment at the present time and that he was working, but 
that in the past he had difficulty sustaining work.  The 
examiner did comment that it was difficult to differentiate 
to what extent this was attributable to his PTSD symptoms and 
to what extent it was attributable to his history of 
substance abuse.  The examiner did comment that he did not 
find any evidence of any profound impairment in social 
functioning.  

While VA medical records do reflect treatment for psychiatric 
symptomatology, those records do not show clinical findings 
significantly different than those reported at the time of 
the August 2000 and November 2004 VA examinations.  In 
particular, those records do not show deficiencies of 
judgment or thinking, nor do they show the veteran's PTSD 
manifest obsessive rituals which interfere with routine 
activities.  In addition, none of the examination reports or 
treatment records describe the veteran's speech as 
intermittently illogical, obscure or irrelevant.  The veteran 
has reported experiencing panic attacks and depression, but 
these symptoms are not described as near continuous or 
affecting the veteran's ability to function independently, 
appropriately and effectively.  There was also no evidence of 
impaired impulse control, spatial disorientation or neglect 
of personal appearance and hygiene.  While the veteran has 
described suicidal ideation in the past and reported 
difficulty at work, the Board finds that the veteran's 
disability simply does not more nearly approximate the 
criteria contemplated for the next higher 70 percent 
evaluation as opposed to the currently assigned 50 percent 
evaluation.  Therefore, the Board concludes that the criteria 
for an initial evaluation in excess of 50 percent for PTSD 
have not been met.  


ORDER

Service connection for hepatitis is denied.  

An initial evaluation in excess of 50 percent for PTSD is 
denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


